                                                           U.S. lllSTRICTCOURT
                                                      NORTI llJRN Ill STRICT OF TEXAS
                                                                FILED
                  IN THE UNITED STATES DISTRICT OURT
                       NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION               APR 2 2 2019

                                                      CLERK, U.S. DISTRICT COURT
ASHLEY SIMPSON,                     §                    B~~~"'"""-,-~~~
                                                                  )cruty
                                    §
           Movant,                  §
                                    §
vs.                                 §   NO. 4:18-CV-1021-A
                                    §   (NO. 4:16-CR-213-A)
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §


                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Ashley Simpson

("movant") under 28 U.S.C.   §   2255 to vacate, set aside, or

correct sentence. After having considered the motion, its

supporting memorandum, the government's response and supplemental

response, the reply, and pertinent parts of the record in Case

No. 4:16-CR-213-A, styled "United States of America v. Ashley

Simpson, et al.," the court has concluded three of the grounds of

the motion are meritless and should be denied, and that the

fourth ground, while probably without merit, requires a hearing

before a ruling can be made thereon.

                                   I.

                             Background

      Information contained in the record of the underlying
criminal case discloses the following:

        On September 7, 2016, movant and Jose Pablo Morales

 ("Morales") were added as defendants in a fourth superseding

indictment filed in another criminal case. CR Doc.' 20. By order

signed September 8, 2016, the court ordered that the offense

charged by that indictment against movant and Morales be severed

and be deemed the indictment in Case No. 4:16-CR-213-A. CR Doc.

21. On October 17, 2016, movant was named in a one-count

superseding information charging her with conspiracy to possess

with intent to distribute 50 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C.              §   846. CR Doc. 42.

        On October 20, 2016, movant appeared before the court with

the intent to enter a plea of guilty to the offense charged

without benefit of a plea agreement. CR Doc. 46. Movant and her

attorney signed a factual resume setting forth the elements of

the offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 48. Movant and her

attorney also signed a waiver of indictment. CR Doc. 47. Under

oath, movant stated that no one had made any promise or assurance

of any kind to induce her to plead guilty. Further, movant stated



        1
         The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: l 6-CR-213-A.

                                                  2
her understanding that the guideline range was advisory and was

one of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report   ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by her guilty plea; movant

was satisfied with her counsel and had no complaints regarding

her representation; and, movant and counsel had reviewed the

factual resume and movant understood the meaning of everything in

it and the stipulated facts were true. CR Doc. 79.

     The probation officer prepared a PSR reflecting that

movant's base offense level was 38. CR Doc. 55. She received a

two-level increase for importation of methamphetamine, id. , 23,

and a two-level and one-level decrease for acceptance of

responsibility, id. , , 29, 30. Based on a total offense level of

37 and a criminal history category of III, movant's guideline

range was 262 to 327 months. Id. , 89. Movant filed objections to

the PSR, CR Doc. 75, and the probation officer prepared an

addendum to the PSR. CR Doc. 62.

     On March 3, 2017, the court sentenced movant to a term of

imprisonment of 262 months. CR Doc. 71. The court noted that

movant's attorney had made a "lot of good points," and sentenced

her at the bottom of the guideline range. CR Doc. 80 at 21.

                                   3
Movant appealed, CR Doc. 77, and the judgment was affirmed.

United States v. Simpson, 708 F. App'x 191 (5th Cir. 2018).

                                                        II.

                                         Grounds of the Motion

          Movant urges four grounds in support of her motion, worded

as follows:

          GROUND ONE: Failure to file meritorious issues on
          appeal that would entitle her to relief

Doc. 2 1 at PageID 3 4.

          GROUND TWO: Failure to object to drug quantity in the
          PSR

Id. at PageID 5.

          GROUND THREE: Failure to seek a sentence reduction
          under U.S.S.G. 3Bl.2

Id. at PageID 6.

          GROUND FOUR: Failure to inform Simpson of her right to
          file a writ of certiorari

Id. at PageID 8.




          2
              The "Doc.    "reference is to the number of the item on the docket in this action.
          3
              The "Page!D _"reference is to the page number assigned by the court's electronic filing
system.

                                                         4
                                   III.

                            Standards of Review

A.   28 U.S.C.   §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.      United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).     A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.      United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).        Further, if

issues •are raised and considered on direct appeal, a defendant

                                    5
is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18   (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that    (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012). "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."    Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)    (quoting

Strickland, 466 U.S. at 686).    Judicial scrutiny of this type of

                                  6
claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.     Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282    (5th Cir.

2000) .

                                IV.

                             Analysis

      In her first ground, movant asserts that counsel failed to

file meritorious issues on appeal. Doc. 1 at PageID 4. As

"supporting facts," she simply says,    "On appeal, counsel did not

file an appeal that would advocate relief. The grounds that were

given did not constitute relief." Id. Her memorandum is likewise

conclusory. Doc. 4 at PageID 18-19. She has not come forward with

any evidence to overcome the strong presumption that her

counsel's conduct fell within the wide range of reasonable

professional assistance. Strickland, 466 U.S. at 689.

      In her second ground, movant asserts that counsel failed to

object to the drug quantity in the PSR. Doc. 1 at PageID 5. As

supporting facts, she says that the drug amount attributed to her

in the PSR was uncorroborated and false. Id. In her memorandum,

she refers to testimony of Leslie Holliday, a defendant in

                                 7
another case, which she says is unreliable. Doc. 4 at PageID 19-

20, 24. The information in the PSR regarding drug quantity does

not depend upon, much less refer to, any information provided by

Leslie Holliday. CR Doc. 55. Rather, the information was obtained

via an independent investigation, including information obtained

from investigative materials compiled and prepared by DEA agents,

task for officers, and Homeland Security Investigations agents,

and an interview of a DEA special agent. Id.   ~   9. Movant has not

shown that any objection to the drug quantity attributed to her

would have had the slightest merit. The failure to raise a

meritless ground is not ineffective assistance. United States v.

Kimler, 167 F.3d 889, 893   (5th Cir. 1999).

     In her third ground, movant says that her attorney failed to

seek a sentence reduction under U.S.S.G. 3Bl.2. Doc. 1 at PageID

6. In support, she urges that she played a minimal role in the

conspiracy. Id.; Doc. 4 at PageID 20. She does not, however, cite

to any evidence or authority to support this ground. Conclusory

allegations of ineffective assistance are insufficient. Ross v.

Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983). Without showing

what the evidence would have been, movant cannot establish

prejudice. Rector v. Johnson, 120 F.3d 551, 564 (5th Cir. 1997)

In any event, the record reflects that movant played a

substantial role in the conspiracy. Contrary to movant's

                                 8
allegation, Doc. 4 at PageID 20, the court did not acknowledge

movant's "minimum role in the conspiracy." CR Doc. 80. Rather,

the court simply noted, that in the grand scheme of things,

movant was likely not "a big-time drug dealer" although she had

been dealing for some period of time. Id. at 20.

     Finally, movant urges that her counsel was ineffective for

failing to inform her of her right to file a petition for writ of

certiorari. Doc. 1 at Pageid 8. In her memorandum, she elaborates

that counsel did not respond to her letters after her appeal was

denied. Doc. 4 at PageID 20-21. Specifically, she complains that

counsel's failure to file a petition for writ of certiorari

violated her statutory right to counsel under the Criminal

Justice Act. Id. at PageID 21. But, movant had no constitutional

right to counsel for the purpose of filing such a petition.

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Ross v.

Moffitt, 417 U.S. 600, 617-18   (1974). Where there is no right to

counsel, there can be no constitutionally ineffective assistance

of counsel. Wainwright v. Toma, 455 U.S. 586, 587-88 (1982);

Garcia-Bertadillo v. United States, No. 3:16-CV-0234-B, 2018 WL

1833130, at *5 (N.D. Tex. Feb. 26, 2018), adopted, 2018 WL

1806644   (N.D. Tex. Apr. 17, 2018); Villa v. United States, No.

3:16-CV-1408-N, 2017 WL 6016425, at *l (N.D. Tex. Oct. 30, 2017),

adopted, 2017 WL 5992261 (N.D. Tex. Dec. 4, 2017). See United

                                  9
States v. Lauga, 762 F.2d 1288, 1291 (5th Cir. 1985) (suggestion

of ineffective assistance of counsel for failing to file a

petition for certiorari was totally void of merit) .

     Between the motion and the memorandum, it is not clear

whether movant is really complaining that she was not advised of

her right to file a petition for writ of certiorari. The Fifth

Circuit has determined that even though a defendant does not have

a constitutional right to counsel for the purpose of filing a

petition for writ of certiorari, she must be informed of the

right to make such a filing. See United States v. Johnson, 308 F.

App'x 768 768-69 (5th Cir. 2009). Therefore, the court has

decided that the court should conduct a hearing so that movant

will have an opportunity to of fer any evidence she might have in

support of that ground. A separate order scheduling the hearing

and appointing an attorney to represent movant in connection with

the hearing is being issued.

                                v.

                               Order

     The court ORDERS that all relief sought by movant in the

first three grounds of her motion under 28 U.S.C.   §   2255 be, and

is hereby, denied, and that a hearing is to be conducted as to




                                10
the relief sought by movant pursuant to the fourth ground of such

motion.

     SIGNED April 22, 2019.




                                 ted States District J




                               11
